Per Curiam.
Rules to show cause were allowed in each of the three cases why a writ of certiorari should not issue to review the judgment of the slate board of taxes and assessment cancelling *95the assessments levied against the Hackensack Water Company by each of the three boroughs, viz.: By the borough of Closter an assessment of $80,000, called reservoir, intake and improvements. By the borough of Haworth an assessment of $117,700, called reservoir and intake. By the borough of Emerson an assessment of $150,000, called reservoir and improvements. Those assessments were canceled by the state board of taxes and assessment on the ground that they were duplicate assessments. With this conclusion of the state board we agree. The state board filed a memorandum stating its reasons for the action taken. That memorandum in part is as follows: “We are now asked by the respondent to add this assessment [i. e., the borough of Closter] to the value of the lands already assessed and on which taxes have been paid. This should not be done, as there is nothing before us to indicate whether or not such a course would increase the assessment of the lands beyond their true value. There was no testimony taken relative to the value of these lands. The appellant contends that we are dealing with a duplicate assessment, while the respondent insists that the board should correct the misnomer, revise the assessment and add the amount in dispute to the assessed value of the land. We prefer to regard this assessment as a duplication, with the result that it is canceled and the action of the Bergen county board of taxation reversed.” We concur in the above reasons of the state board. Hence, the judgment in each of the three cases is affirmed and the rule to show cause why a certiorari should not issue heretofore granted in each ease is discharged.